                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                        Case No. 18-cv-06335-SK
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10     GEORGIOS G. GIAVRIS,                                Regarding Docket Nos. 12, 17
                                  11                    Defendant.

                                  12          On March 21, 2019, the parties filed a stipulation in which they “agreed that all alleged
Northern District of California
 United States District Court




                                  13   barriers to access the subject property are resolved[]” and stated that they “wish[ed] to forego the

                                  14   joint site inspection required under General Order no. 56.” (Dkt. 12, ¶¶ 3, 4.) In light of their

                                  15   stipulation, the parties requested that they be relieved from their obligation to conduct the joint site

                                  16   inspection. (Id., ¶ 6.) The Court granted their stipulated requested and referred this action to

                                  17   Court-sponsored mediation to address the outstanding issue of damages. (Id., ¶ 5; Dkt. 13.)

                                  18          In opposition to Defendant’s motion to dismiss, Plaintiff argues that there is a factual

                                  19   dispute regarding any remediation of the alleged barriers. (Dkt. 17.) The Court HEREBY

                                  20   ORDERS Plaintiff to Show Cause in writing by no later than May 6, 2019, on what basis he

                                  21   contends that there is a factual dispute regarding remediation in light of his stipulation in which he

                                  22   agreed that all alleged barriers had been resolved. Defendant may file a response by no later than
                                       May 13, 2019. The Court CONTINUES the hearing on Defendant’s pending motion to dismiss to
                                  23
                                       June 3, 2019.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: April 25, 2019
                                  26
                                                                                         ______________________________________
                                  27
                                                                                         SALLIE KIM
                                  28                                                     United States Magistrate Judge
